DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Claims 1-14, 16-20 and 22 are pending. Claims 16-20 and 22 are withdrawn. A first action on the merits of claims 1-14 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Imran (U.S. PGpub. No. 5,331,959).
In regards to claims 1 and 8-14, Imran discloses an electrode (see Fig. 3, col. 6, ln. 34-41, col. 9, ln. 15-17; col. 13, ln. 15-18 for various types of measurements as claimed in claims 12-14) comprising: an electrode sensor comprising: a solid conductive polymeric substrate shaped as an electrode sensor or portion of an electrode sensor (silicone contact member 12 in Fig. 3), having a contact surface (contact surface 32); and, a layer of thermally embedded silver-coated particles distributed in the contact surface of the substrate (silver coated glass fibers 42 are mixed into silicone and forms an aggregate layer as shown in Fig. 7; note that the silver coated glass fibers/rods and silicone 12 mixture is heated to a certain temperature to cause polymerization to take place to provide for the surface topology as shown in Fig. 7, col. 4, ln. 14-29col. 9, ln. 19-21 & ln. 49-53, thus meeting claims 8-10).  Imran further discloses a conductive stud (element 17 and 21 in Fig. 3); a conductive gel (conductive coating 18  which can be silver chloride coating as shown in Fig. 3, col. 3, ln. 10-13 & col. 5, ln. 41-45) and a removable cover (cover sheet 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Imran as applied to claim 1 above.
In regards to claim 2, Imran discloses the silver-coated particles having an average size in a range of 5 to 200 microns (col. 4, ln. 29-38).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the size of the particles to be in a range of 1- 300 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regards to claims 3-6, . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Imran as applied to claim 1 above, and further in view of McAdams et al. (hereinafter ‘McAdams’, U.S. Pat. No. 5,337,748).
In regards to claim 7, Imran discloses the invention substantially as claimed and further contemplates varying the amount of silver-coated glass fibers (col. 5, ln. 54-60). As shown in Fig. 7 above, depending upon the amount of silver-coated glass fibers, the surface roughness of the substrate may also vary. However, Imran does not explicitly disclose providing a surface roughness in the range of 1-15 micron.
McAdams teaches providing a surface layer of an electrode having an optimal surface topography or surface roughness by providing suitable choice of aggregate particle size to optimize the interface impedance (col. 5, ln. 25-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the amount of silver-coated glass fibers to obtain the desired resistivity as desired by Imran (col. 5, ln. 54-60) and to optimize the surface topography or surface roughness as further taught by McAdams, thereby arriving at the claimed range of surface roughness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and a predictable result of optimizing the interface impedance would ensue. In re Aller, 105 USPQ 233. 
   Response to Arguments
Applicant's Remark filed on February 16, 2021 is acknowledged.
Applicant’s argument with respect to claims 11-14 under 35 U.S.C. 112(b) and (d) are persuasive and the rejections have been withdrawn. 
Applicant’s argument that Imran (U.S. Pat. No. 5,331,959) fails to disclose a layer of thermally embedded silver-coated particles distributed in the contact surface of the substrate has been fully considered and is unpersuasive. Imran discloses that the silver coated glass fibers are mixed into silicone forming an exposed layer of silver coated particles as shown in Fig. 7. Imran further explains that the resultant mixture of the silver coated glass fibers and the silicone are heated to a certain temperature to cause polymerization (col. 4, ln. 14-29; col. 9, ln. 19-21 & ln. 49-53). Therefore, Imran meets the broadly claimed limitation of “a layer of thermally embedded silver-coated particles” and the examiner maintains the rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        4/30/2021